Per Curiam.
Defendant was found to be guilty of assault with intent to commit sexual conduct involving penetration, MCL 750.520g; MSA 28.788(7), but mentally ill after a bench trial. Defendant appeals to this Court as of right.
On appeal defendant attacks the constitutionality of the statute providing for a guilty but mentally ill verdict. Defendant claims the statute is unconstitutional because (1) the definitions of mental illness and legal insanity are overlapping and vague; (2) the evaluation and treatment provisions are illusory; and (3) the distinction made by the statute between guilty but mentally ill probationers and prisoners is arbitrary and irrational. Each of these arguments was addressed and rejected by this Court in People v Darden, 132 Mich App 154; 346 NW2d 915 (1984). Defendant’s conviction is affirmed.